               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

NOE ARMANDO ARTIGA,                       §
TDCJ-CID No. 1984587,                     §
               Petitioner,                §
v.                                        §     Civil Action No. H-16-2219
                                          §
LORIE DAVIS, Director,                    §
Texas Department of Criminal Justice,     §
Correctional Institutions Division,       §
                  Respondent.             §

         RESPONDENT’S MOTION TO SUBSTITUTE COUNSEL
           FOR THE DIRECTOR WITH BRIEF IN SUPPORT

      The Director was last represented in this cause by former Assistant

Attorney General Cara Hanna. Because Ms. Hanna left the Office of the

Attorney General for new employment, it has become necessary to reassign

this case to the undersigned Assistant Attorney General. As a result, the

undersigned moves this Court to allow Ms. Hanna to withdraw and to permit

the undersigned to substitute in as the Assistant Attorney General

representing the Director in this federal habeas action.

      The undersigned has been licensed to practice in the State of Texas since

November 3, 2006, and is a member in good standing of the State Bar of Texas.

The undersigned is admitted to practice in all of the United States District

Courts of Texas. All future correspondence should be sent to the same address

at the undersigned’s attention.

      For the foregoing reasons, the undersigned moves this Court to allow

Assistant Attorney General Cara Hanna to withdraw and to substitute the
undersigned as the Assistant Attorney General to represent the Director in

this federal habeas corpus action.

                                     Respectfully submitted,

                                     KEN PAXTON
                                     Attorney General of Texas

                                     JEFF MATEER
                                     First Assistant Attorney General

                                     ADRIENNE MCFARLAND
                                     Deputy Attorney General for
                                     Criminal Justice

                                     EDWARD L. MARSHALL
                                     Chief, Criminal Appeals Division


                                     /s/ Jessica Manojlovich
*Lead Counsel                        JESSICA MANOJLOVICH*
                                     Assistant Attorney General
                                     State Bar No. 24055632
                                     Southern District ID No. 783178

                                     P. O. Box 12548, Capitol Station
                                     Austin, Texas 78711
                                     (512) 936-1400
                                     (512) 936-1280 (FAX)

                                     ATTORNEYS FOR RESPONDENT




                                       2
                      CERTIFICATE OF CONFERENCE

     I do hereby certify that a conference is not possible because Petitioner is

incarcerated. Respondent will not speculate on whether the Petitioner will

oppose this motion.

                                    /s/ Jessica Manojlovich
                                    JESSICA MANOJLOVICH
                                    Assistant Attorney General




                        CERTIFICATE OF SERVICE

     I do hereby certify that a true and correct copy of the above and foregoing

motion has been served by placing same in the United States Mail, postage

prepaid, on this the 26th day of March 2019, addressed to: Noe Armando

Artiga, TDCJ No. 1984587, Robertson Unit, 12071 FM 3522, Abilene, TX

79601.

                                    /s/ Jessica Manojlovich
                                    JESSICA MANOJLOVICH
                                    Assistant Attorney General




                                      3
